Title: To James Madison from James Leander Cathcart, 10 August 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


10 August 1801, Leghorn. No. 10. Acknowledges receipt of JM’s 21 May letter accompanied by a letter from Commodore Dale. Encloses copies of Dale’s letter and his reply to inform JM of their proposed method of procedure. His dispatches forwarded direct from Tunis and by True-man on the Columbia will convince JM that the dey of Algiers will never intercede on behalf of the U.S. but rather in favor of “his brother pirate of Tripoli.” Circumstances were never more favorable for permanent peace on honorable terms: no U.S. citizens in captivity, two Tripolitan cruisers blockaded at Gibraltar, their capital blockaded, and the Essex protecting merchant convoy. Dale’s judicious arrangement of his small squadron merits commendation. Requests that instructions on treaty negotiation with Tripoli be as explicit as possible. Encloses copy of circular announcing American blockade of Tripoli, which was published in Italian in Florentine gazette and was sent to all consuls in Leghorn and all U.S. agents on the Mediterranean coast.
 

   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers). RC 2 pp. Enclosures include copies of Dale to Cathcart, 20 July 1801, announcing his arrival at Tunis and forwarding JM’s 21 May letter (2 pp.); Cathcart to Dale, 10 Aug. 1801, suggesting that the squadron attack and destroy the pasha’s cruisers and prizes by night and warning Dale to trust no one in Tripoli (5 pp.); and Eaton’s circular letter of 23 July 1801 (2 pp.). Enclosures printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:522–23, 544–46, 528.


   A full transcription of this document has been added to the digital edition.
